
	
		II
		110th CONGRESS
		2d Session
		S. 2594
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2008
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title I of the Higher Education Act of 1965
		  regarding institution financial aid offer form requirements.
	
	
		1.Institution financial aid
			 offer form requirementsTitle
			 I of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended by
			 adding at the end the following:
			
				EInstitution financial aid offer form
				requirements
					151.DefinitionsIn this part:
						(1)AdequacyThe
				term adequacy, with respect to a financial aid offer form from a
				covered institution, means a letter that provides parents and students with
				comprehensive information on the postsecondary education costs and the terms
				and conditions of financial aid offered so that the parents and students can
				make informed educational loan borrowing decisions.
						(2)Cost of
				attendanceThe term cost of attendance has the
				meaning given the term in section 472.
						(3)Covered
				institutionThe term covered institution means any
				educational institution that—
							(A)offers a
				postsecondary educational degree, certificate, or program of study (including
				any institution of higher education, as such term is defined in section 102);
				and
							(B)receives any
				Federal funding or assistance.
							152.Institution
				requirements relating to financial aid offer forms
						(a)Secretary
				duties
							(1)Report and
				model formatsNot later than October 1, 2009, the Secretary
				shall—
								(A)prepare a report
				on the adequacy of the financial aid offer forms provided by covered
				institutions to students and the parents of such students, after consulting
				with—
									(i)students;
									(ii)parents of
				students;
									(iii)representatives
				of covered institutions (including financial aid administrators, registrars,
				and business officers); and
									(iv)consumer groups
				that receive no commercial or covered institution support;
									(B)include in the
				report model financial aid offer formats for financial aid offer forms
				that—
									(i)are based on the
				report’s findings; and
									(ii)include the
				information described in paragraph (2); and
									(C)(i)submit the report and
				model formats to the Committee on Health, Education, Labor, and Pensions of the
				Senate and the Committee on Education and Labor of the House of
				Representatives; and
									(ii)make the report and model formats
				available to covered institutions, lenders, and the public.
									(2)Model formats
				contentsThe model financial aid offer formats developed under
				paragraph (1) shall present, in a consumer-friendly manner, the following
				information:
								(A)The student's
				total cost of attendance for the year for which the covered institution is
				issuing the financial aid offer form, including the actual or estimated costs
				included in the total cost of attendance for such year for each of the
				following:
									(i)Tuition and
				fees.
									(ii)Room and board
				costs.
									(iii)Books and
				supplies.
									(iv)Transportation
				and miscellaneous expenses.
									(B)The amount of
				financial aid that the student does not have to repay, such as scholarships and
				grants, offered to the student for such year.
								(C)The conditions
				under which the financial aid described in subparagraph (B) is renewable each
				year.
								(D)The net cost of
				attendance for the student, calculated as the total cost of attendance for the
				student (as described in subparagraph (A) less the amount of financial aid that
				the student does not have to repay (as described in subparagraph (B)).
								(E)The amount of
				work-study assistance offered to the student for such year, and the conditions
				that the student has to fulfill for the work-study assistance.
								(F)Information about
				loans for which the student, or a parent of the student, is eligible for such
				year and loans the covered institution recommends for such year, as the
				Secretary determines necessary for the model formats to meet the definition of
				adequacy under this part. The information shall include the applicable interest
				rates and other terms and conditions of the loans, including the estimated
				monthly repayment amount. The loans may include loans under part B, D, or E of
				title IV or awards under subpart 9 of part A of title IV (TEACH Grants).
								(G)Where a student
				or the student's parent can seek additional information regarding the financial
				aid offered.
								(H)Any other
				information the Secretary determines necessary so that students and parents can
				make informed student loan borrowing decisions.
								(b)Covered
				institution dutiesNot later than 1 year after the release of the
				report and model financial aid offer formats described in subsection (a), each
				covered institution shall—
							(1)use one of the
				model financial aid offer formats as part of the information provided in any
				financial aid offer form that the covered institution provides to a student
				attending or planning to attend the covered institution, or the parents of such
				student; and
							(2)ensure that such
				student and the parents of such student receive the financial aid offer form in
				time for such student or parent to take the information provided into account
				before applying for or selecting an educational
				loan.
							.
		
